DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious a four wheel drive or all wheel drive hybrid vehicle with internal combustion engine and two electric motors, the drive train arranged as claimed, with maximum allowable rotational engine speed based on a driving ration of front and rear wheels through a transfer case in combination with the other claim limitations.  Examiner notes instant specification paras 89-90 greatly aids concurrence between disclosed art accepted terminology in the specification to the broad vague claim terms.
The closest found prior art found:
The disclosed foreign Japanese art in the background section is the best found art.
The following art discloses similar four wheel drive hybrid powertrain structure: Pan et al US 10,940,750; Debert et al US 10,532,735; Kato US 9,896,108; Nabeshima US 2020/0307370; Matsubara et al US 2013/0151057.
Terakawa et al US 8,874,295 teaches engine rpm limitation margin limits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747